Citation Nr: 1823032	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-39 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to service connection for right lower extremity muscle atrophy with loss of use. 

5.  Entitlement to service connection for left lower extremity muscle atrophy with loss of use. 

6.  Entitlement to service connection for a condition claimed as difficulty urinating. 


7.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound due to PTSD.

8.  Entitlement to service connection for coronary artery disease (CAD), supraventricular arrhythmia, and cardiomyopathy, claimed as secondary to PTSD.

9.  Entitlement to initial disability rating in excess of 70 percent for service-connected PTSD. 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran had active duty from July 1943 to April 1946.  The Veteran died in May 2016, and the appellant in this case is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012, May 2013, September 2013, and May 2014 rating decisions of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In November 2017, the appellant testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In light of the Board's decision herein, granting service connection for a heart disability, the issue of service connection for the cause of the Veteran's death is again raised by the record.  The Board does not have jurisdiction of the issue, and it is therefore REFERRED to the Agency of Original Jurisdiction for the appropriate development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal.


2.  On November 15, 2017, during her hearing testimony, prior to the promulgation of a decision in the appeal, the appellant withdrew issues one through seven as listed on the title page of this decision.   

3.  Resolving all doubt in the Veteran's favor, his various heart disabilities, to include CAD, were caused or aggravated by his service-connected PTSD. 

4.  Resolving any reasonable doubt in the Veteran's favor, his PTSD resulted in symptoms that approximated total occupational and social impairment throughout the course of the appeal period, beginning August 25, 2011. 

5.  The assignment of the 100 percent scheduler disability rating in addition to the appellant's withdrawal of the SMC claim renders moot the TDIU claim. 


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C. § 5121A (2012).

2.  The criteria for withdrawal of an appeal by the appellant seeking entitlement to service connection for vertigo have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the appellant seeking entitlement to service connection for a cervical spine disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal by the appellant seeking entitlement to service connection for migraine headaches have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


5.  The criteria for withdrawal of an appeal by the appellant seeking entitlement to service connection for right lower extremity muscle atrophy with loss of use have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of an appeal by the appellant seeking entitlement to service connection for left lower extremity muscle atrophy with loss of use have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of an appeal by the appellant seeking entitlement to service connection for a condition, claimed as difficulty urinating, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of an appeal by the appellant seeking entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound due to PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria to establish service connection for a heart disability, including CAD, secondary to service-connected PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012), 38 C.F.R. §§ 3.102, 3.310 (2017).

10.  From August 25, 2011, the criteria for disability rating of 100 percent for PTSD are approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

11.  Entitlement to a TDIU is dismissed as moot.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. § 20.101 (2017).


      (CONTINUES ON NEXT PAGE)
      

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Dismissal of Issues One through Seven Per the Appellant's Request

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, during her November 2017 hearing, withdrew her appeal of issues one through seven as listed on the title page of this decision, hence, with regards to these issues, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal with regard to these issues only is dismissed.

Service Connection for a Heart Disability Secondary to Service-Connected PTSD

Throughout the pendency of the appeal, the Veteran asserted that his service-connected PTSD caused his various heart disabilities.  


Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310 (b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

It is undisputed that the Veteran had a currently diagnosed heart disease throughout the pendency of the appeal, to include CAD.  Therefore, the dispositive issue is whether there is competent evidence of a nexus between his CAD and service or a service-connected disability.  

Turning to the evidence, in September 2013, the Veteran underwent a VA examination for heart conditions, where he was diagnosed with CAD, supraventricular arrhythmia, and cardiomyopathy.  The examiner opined that any heart condition is less likely as not to have been cause or aggravated by PTSD, and explained that the Veteran did not have a heart condition in-service, and PTSD is not known to cause or aggravate any heart condition based on medical knowledge.  

In October 2015, the Veteran provided a statement by Dr. V.J.L, his treating cardiologist, and the Director of Cardiac Rehabilitation at Morton Plant Hospital, who indicated that it should be noted that the Veteran's cardiac impairment is at least as likely as not induced by his service-connected PTSD, which could have led to catecholamine surge contributing to hypertension, and development of CAD. 

During her November 2017 hearing, the appellant indicated that although she was not married to the Veteran while he was in service, he told her that he had palpitations at the time.  She stated that his first assignment as corpsman in service was working with people that had been radiated, and she could only imagine how a young man in such situation would find it extremely difficult.  She stated that approximately five years prior to the hearing is when they first went to get treatment for his heart, and it was when they came to the VA for mental health treatment, and other health issues.  She lastly noted that Dr. V.J.L. who was the head of the Board of Medicine, was the treating cardiologist of her husband, and provided a statement that his heart condition was in fact due to his PTSD. 

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether his service-connected PTSD caused his heart disability.  The VA examiner's opinion based the rationale on "medical knowledge," but did not provide any supporting evidence for reaching such conclusion.  The private cardiologist provided an opinion favorable to the claim, reasoning that the Veteran's PTSD could have led to a catecholamine surge contributing to hypertension, and the development of CAD.  In weighing both opinions, the Board assigns a higher probative value to the opinion authored by the Veteran's treating cardiologist.  Indeed, this cardiologist had first-hand knowledge of the progression of the Veteran's heart disease and his service-connected PTSD and provided some rationale.  Although the rationale appears somewhat speculative in nature, the private cardiologist concluded that it was at least as likely as not related.  With resolution of any reasonable doubt in the Veteran's favor, the Board finds that his service-connected PTSD caused or aggravated his heart disability.  Accordingly, service connection for a heart disability as secondary to service-connected PTSD is warranted. 

As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).




Initial Increased Rating for PTSD 

As applicable here, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 70-percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so)).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  




Analysis

By way of procedural background, the Veteran filed a claim for service connection for PTSD on August 25, 2011.  In a November 2012 rating decision, the RO granted service connection for PTSD and assigned a 70-percent rating, effective August 25, 2011 (the date of claim).  On April 15, 2013, the Veteran filed a claim for increase and submitted additional evidence regarding his PTSD.  Subsequently, the RO 
issued a September 2013 rating decision, which denied increase in excess of 70 percent for PTSD.  The Veteran filed a timely notice of disagreement in October 2013.  Thereafter, in September 2015, the RO issued a statement of the case (SOC), and the Veteran substantiated his appeal by submitting a timely VA Form 9 in October 2015.  

The Veteran was diagnosed with PTSD due to witnessing deceased and dying personnel abroad the ship, being physically assaulted on three different occasions, and witnessing a friend go overboard during service.  He was assigned a 70 percent disability rating for the entire period on appeal, namely, from the date of his claim on August 25, 2011.  

Upon careful review of the evidence, the Board finds that the weight of the evidence supports a 100 disability rating for the Veteran's PTSD since the beginning of the claim. 

Turning to the evidence, in a letter dated in September 2011 (attached to Form VA 21-526), the Veteran indicated that he served with the Marine Corps, and trauma from that time as a corpsman manifested in both acute and chronic symptoms.  He described episodes of "traditional irrational behaviors," and feelings of anxiety and guilt.  

VA treatment notes dated in September 2011 show that the Veteran had a positive PTSD score and was referred for treatment.  The Veteran reported that he felt hopeless about the present and future.  

In a correspondence dated in December 2011, the Veteran identified PTSD symptoms to include, lack of "REM sleep" causing sleep deprivation; procrastination, event confusion, late for time schedules; financial and other instabilities often leading to a crisis; paranoia, irrational and imagined physical signs of impending doom, gloom, bodily harm, death, premature or otherwise; uncontrolled behavior, inappropriate calming down, with lingering layered feelings; perception of being threatened from time to time, even though no threat might exist; trouble with memory, both long and short term, and attention span; intense feeling of complete loss of control, always leading to intense trauma, and overwork; developing and maintaining powerful positive possibility thinking "Attitude of Gratitude," being more of a problem day to day; constant fear for personal safety, while abroad ships; extreme difficulty in feeling loving trust toward others, thereby avoiding relationships; progressively growing lack of motivation and goal setting, sadly replaced many times by isolation and insecurity; very little trust, if any, for religious leaders and clergy, and; ever declining interest in former enjoyable activities, family outings, that appear to end in bickering, fighting, and organized confusion. 

In November 2012, the Veteran underwent an initial VA examination for PTSD, where he reported daily variable PTSD symptoms since his service during WWII, to include fear, intermittent nightmares that have existed for decades as well as intrusive thoughts.  The Veteran reported that he had only one or two friends who died.  He avoided talking about his in-service trauma, and had diminished interest in activities, as well as detachment from others.  The Veteran noted that he was "hard to get along with" when he discussed his five marriages.  The Veteran further reported symptoms of irritability, poor sleep, difficulty with concentration, exaggerated startle response, significant anxiety, which he described as panic attacks (but the examiner stated those did not appear to be panic attacks, but rather anxiety that is consistent with PTSD).  

The examiner also diagnosed major depressive disorder, recurrent moderate, indicating that the Veteran reported consistent treatment for depression since his discharge from the military, and while the claims folder did not contain physician statements regarding diagnosis, the Veteran reported management and treatment to address mood symptoms, and during the examination reported depressed mood, fatigue, hypersomnia, difficulty with concentration, 60 pounds weight loss, and social isolation.  

In terms of social impairment, the examiner noted post-military the Veteran was married five times, and reported difficulty with relationships, especially feeling detached.  He also reported that irritability impacted all of his relationships, and that his current significant other endorsed this.  This irritability included being verbally abusive.  He had nine children, seven that were still alive, and he noted that he communicated with all of them.  The Veteran and his significant other reported no history of any friendships that he could or would share personal information with, and while he did have associates, he had no socialization with any peers.  

In terms of occupational impairment, the examiner noted that the Veteran earned a Bachelor's Degree in Economics and Accounting in 1949, several years later earned his MBA, and finally, earned two doctorate degrees in Business and Nutrition, and Psychology.  He later worked in the field of nutrition and addiction for years, both as a contractor and had his own practice.  He worked full-time until 1989, and after that continued to do work as a contractor and research, but after two car accidents, two years prior to the examination, he became extremely limited in his ability to operate independently.  The Veteran reported spending most of his days in bed, watching TV, and reading. 

The examiner identified PTSD symptoms, to include depressed mood; anxiety; panic attacks that occur weekly or less often; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; mild memory loss; flattened affect; circumstantial or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike setting, and; intermittent inability to perform activities of daily living.   The examiner assigned a GAF score of 65, and concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner further noted that it was not possible to distinguish the Veteran's chronic PTSD and depression, since they behaviorally and biologically interact.    
In a correspondence dated in March 2013, the Veteran indicated that his panic attacks have been consistently increasing in severity, and these attacks continued to exacerbate his vertigo and caused chronic intermittent diarrhea, period migraine headaches, substantial weight loss, and other related medical issues. 

In September 2013, the Veteran underwent a VA examination to assess the current severity of his PTSD.  In terms of social impairment, the examiner noted that the Veteran reported that he was married five times, lives with his caregiver, and described positive relationship with his nine children.  His caregiver stated that the Veteran spends 75 percent of a 24-hour period in bed, where he watches TV or reads, unless he is helped to the table for his meals, to attend appointments at the VA, or to go to the grocery store, noting that he is unable to sit up for extended periods of time due to pain.  The Veteran identified his caregiver as his only friend.  In terms of occupational impairment, the examiner noted that the Veteran did not work since his initial PTSD examination in November 2012.  The examiner identified PTSD symptoms of anxiety, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  It was further shown under the relevant PTSD criterions, that the Veteran response to the trauma involved intense fear, helplessness, or horror, and involved recurrent distressing dreams, persistent avoidance, and restricted range of affect.  The Veteran denied suicidal ideation.  The examiner confirmed a diagnosis of PTSD, assigned a GAF score of 65, and concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

In September 2014, the Veteran underwent a private psychological assessment by a private licensed psychologist.  It was noted that the Veteran was married five times, and his significant other, whom he was planning to marry was also present during the assessment.  She indicated that she has to drive him everywhere, because he gets anxious and confused while driving.  The Veteran was dressed appropriately and appeared well groomed.  The psychologist noted that various tests showed no obvious efforts to malinger.  The Veteran spoke in clear voice, using coherent, grammatically correct sentences, but had difficulty articulating some words, due to missing teeth.  The Veteran reported numerous PTSD symptoms, to include, frequent nightmares; hypervigilance; mood disturbances; sleep disturbance; intrusive recollections of traumatic events; repeated disturbing memories, thoughts, and images of stressful experiences from the past, and; avoiding talking about or thinking about the stressful traumatic experiences.  Results of the PTSD Checklist, Civilian Version, indicated that he continued to experience moderate to extreme symptoms of PTSD.  

The psychologist further noted that the Veteran also reported numerous symptoms of depression, which indicated that he met the clinical criteria for moderate Major Depression and Anxiety.  The psychologist further indicated that over the several few years, the Veteran required the assistance of his significant other in attending to activities of daily living.  She indicated that he frequently misses deadlines for paying bills, "because he forgets," and has difficulty keeping track of medical appointments, and medication refills.  She further stated that he forgets cleaning his clothes, and getting up on time for his appointments.  Cognitive functioning tests showed that the Veteran was functioning within the average range for a man his age.  The Veteran denied experiencing symptoms of hallucinations or delusions, and none were evidence throughout the examination.  The psychologist confirmed diagnoses of PTSD and Major Depressive Disorder, and assigned a GAF score of 30, while indicating that the lowest GAF score in the past year was 25.  The psychologist indicated that in support of findings symptoms relied upon included deficiencies in family relations, work, or school; depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience, and; unprovoked hostility and irritability.  It was further noted that the Veteran ability to remember locations and worklike procedures was moderately limited.  His ability to maintain attention and concentration, ability to perform activities within a schedule, and ability to sustain ordinary routine without supervision was markedly limited.  The psychologist concluded that the Veteran's PTSD symptoms became chronic throughout the years, which included severe PTSD, anxiety, and depressive symptoms that serve as a significant impediment to his daily functioning.  

Private psychiatry treatment notes dated in October 2015 note complaints of chronic PTSD.  The psychiatrist noted symptoms of anxiety, depression, anger, trouble trusting, easily getting lost, and being argumentative.  It was further noted that the Veteran had trouble with attention and concentration, chronic sleep impairment, and an ongoing stress and trouble coping with it.  The Veteran denied suicidal or homicidal ideation, manic episodes, delusions, or hallucinations.  

During her November 2017 hearing, the appellant identified symptoms of severe exhaustion, depression, isolation described as "opting out from other people or any kind of socializing whatsoever."  She further testified that it became "almost unimaginable," because the Veteran would not even come out of his room to watch a movie, eat pizza, or other "simple things like that."  When asked how often would the Veteran leave the house, she indicated "very seldom, if at all," indicating that he would not do simple things like going to the grocery store, but would let her bring him to his medical appointments, which would be the only time he would come out of the house.  Though, she noted that even to his medical appointments, she had to "push and pull" him to get him to the car.  She further testified that the Veteran had sleep impairment manifested by night sweats, shaking, sitting up in the middle of the night, yelling, disoriented, not knowing where he was, and nightmares.  She also noted that he had no friends, and although he loved collecting trains, movies, reading, and studying, he was no longer interested in any of it, and "had no interests."  He also stopped going to Church on Sundays and instead just watched a religious show on TV. 

When asked if the Veteran had any problems maintaining attention and concentration, she replied that his focus was very scattered.  She also indicated that he had issues with his hygiene, to a point where he did not really pay attention to it.  The appellant further testified that the Veteran had issues with controlling his anger, described as being okay, but then blowing up, being very disagreeable, and very difficult to get along with.  She also noted he had no appetite, barely are, and was not interested in any foods.  The appellant noted that the Veteran did not tell her of any delusions, hallucinations, hearing things, or anything bizarre, or any memory problems that she was aware of.  However, she stated that his lack of focus and the confusion that he would outwardly show was a very apparent change.  She also did not know if he had any suicidal or homicidal thoughts, but indicated that if he did, he would not have told her.  Lastly, she testified that she paid all the bills, and had to make sure he takes his medications until they had hospice come in to the house, and concluded that it was difficulty to "just ordinarily getting along," and "the attitude was failing and it was just very difficult to get along with the person himself, from what he was."  

Based on this body of evidence, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms approximate not only total social impairment, but also total occupational impairment, which warrants a 100 percent disability rating for PTSD under DC 9411 since the beginning of the claim.  The appellant's testimony is found to be both competent and credible and appears to align with the corresponding medical evidence.

Finally, the Board notes that neither the appellant nor her representative raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



TDIU Claim

The Board recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  

Nevertheless, under the circumstances of this case, the appellant withdrew her claim for a SMC, which was on appeal here.  As such, the grant of a 100 percent disability rating for PTSD along with her dismissal of the claim for SMC, renders moot the TDIU claim. 

ORDER

The appeal seeking entitlement to service connection for vertigo is dismissed.

The appeal seeking entitlement to service connection for a cervical spine disability is dismissed.

The appeal seeking entitlement to service connection for migraine headaches is dismissed.

The appeal seeking entitlement to service connection for right lower extremity muscle atrophy with loss of use is dismissed.

The appeal seeking entitlement to service connection for left lower extremity muscle atrophy with loss of use is dismissed.

The appeal seeking entitlement to service connection for a condition claimed as difficulty urinating is dismissed.

The appeal seeking entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound due to PTSD is dismissed.

Service connection for a heart disability, including CAD, secondary to service-connected PTSD is granted. 

From August 25, 2011, a 100 percent rating is granted for PTSD is granted, subject to regulations governing the payment of monetary benefits. 

The claim of entitlement to a TDIU is rendered moot and therefore dismissed. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


